Name: Commission Regulation (EEC) No 2249/90 of 31 July 1990 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: economic policy;  food technology;  plant product;  agricultural activity
 Date Published: nan

 No L 203/56 Official Journal of the European Communities 1 . 8 . 90 COMMISSION REGULATION (EEC) No 2249/90 of 31 July 1990 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins HAS ADOPTED THIS REGULATION : Article 1 The first indent of Article 9 (a) of Regulation (EEC) No 3540/85 is hereby replaced by the following : 4  have been incorporated with at least one other product to form an animal feedingstuff, before or after being crushed, milled, toasted or processed into flakes. This procedure must be such that the products lose their identity in such a way that the competent authority may ensure that the products so processed may not be the subject of a new aid application'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982, laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1 104/88 (2), Whereas Article 9 (a) of Commission Regulation 3540/85 (3), as last amended by Regulation (EEC) No 1561 /90 (4), specifies 'incorporation' as one of the processes by which the products in question may be considered to have been used for the purposes of quali ­ fying for payment of aid ; whereas aid is payable when the products are incorporated, that is processed and mixed to form an animal feedingstuff ; whereas the present language versions lack clarity as regards the number of products which must be mixed in order to qualify for production aid ; whereas this should be clarified ; whereas it should be made clear , that eligibility for payment of the aid is dependent on the products being irreversibly processed and rendered ineligible for further aid applica ­ tions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with affect from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988 ,: p. 16. (J) OJ No L 342, 19 . 12. 1985, p. 1 . V) OJ No L 148 , 12. 6 . 1990, p. 9 .